OPINION OF THE COURT
Per Curiam.
Order dated July 11, 1996 affirmed, without costs.
*949Criminal Court’s imposition of a $50 sanction against appellant for his failure to timely appear at the scheduled hearing was not an abuse of discretion. On July 9, 1996, appellant was directed to appear on the morning of July 10. On that date, appellant did not appear until 12:45 p.m., without having called or arranged for another attorney to advise the court of his engagement in a different Part. Under these circumstances, the court could fairly conclude that appellant’s late appearance was "without good cause” (22 NYCRR 130-2.1 [b]; Matter of Marcus v Bamberger, 180 AD2d 533; cf. Matter of Walsh v People, 206 AD2d 434). Appellant was afforded a reasonable opportunity to be heard on the issue of sanctions (22 NYCRR 130-2.1 [d]).